Case 1:12-cr-20757-JEM Document 840 Entered on FLSD Docket 04/09/2020 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

   UNITED STATES OF AMERICA,              )
       Plaintiff,                         )
                                          )
                       vs.                )
                                          ) Case No.: 12-20757 (Martinez, J.)
                                          )
   KAREN KALLEN-ZURY,                     )
                                          )
          Defendant.                      )

      MOTION TO WITHDRAW MOTION AND MEMORANDUM IN
    SUPPORT OF MOTION TO REDUCE SENTENCE PURSUANT TO 18
                     U.S.C. § 3582(c)(1)(A)(i)

        Defendant, Karen Kallen-Zury, respectfully moves to withdraw the MOTION

  AND MEMORANDUM IN SUPPORT OF MOTION TO REDUCE SENTENCE

  PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(i) (Doc. # 839), filed on April 8, 2020,

  and requests that the Court permit Ms. Kallen-Zury to re-file this Motion, as

  amended, at a later time.

                                     RESPECTFULLY SUBMITTED,

                                     /s/ Don Samuel
                                     DONALD SAMUEL, ESQ.

  GARLAND, SAMUEL & LOEB, P.C.
  3151 Maple Drive, N.E.
  Atlanta, Georgia 30305
  (404) 262-2225

                                     /s/ Hanna Liebman Dershowitz
                                     HANNA LIEBMAN DERSHOWITZ

                                                                                1
Case 1:12-cr-20757-JEM Document 840 Entered on FLSD Docket 04/09/2020 Page 2 of 5




  THE ALEPH INSTITUTE
  543 Maple Street, Suite 1
  Brooklyn, NY 11225
  (347) 436-7518
  hanna@aleph-institute.org


                                         /s/ Jack Goldberger
                                        JACK GOLDBERGER
                                        Florida Bar No.: 262013

  ATTERBURY, GOLDBERGER & WEISS, P.A.
  250 Australian Ave South, Ste 1400
  West Palm Beach, FL 33401-5012
  Phone: 561-659-8300
  jgoldberger@agwpa.com




                                                                             2
Case 1:12-cr-20757-JEM Document 840 Entered on FLSD Docket 04/09/2020 Page 3 of 5




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 12-20757-CR-MARTINEZ


  UNITED STATES OF AMERICA,

        Plaintiff,

  v.

  KAREN KALLEN-ZURY et al,

        Defendants,
                        _________________________________/


                           CERTIFICATE OF SERVICE

        I hereby certify that on the 9th day of April, 2020, I electronically filed the

  foregoing document with the Clerk of Court using the CM/ECF system, which will

  send a notification of such filing (NEF) to the following CM/ECF user(s):

                           Karen Rochlin, A.U.S.A.
                           U.S. Attorney’s Office
                           99 NE 4th Street
                           Miami, FL 33132

        And I hereby certify that I have mailed the document by United States mail,

  first class postage prepaid, to the following non-CM/ECF participant(s), addressed

  as follows: [none].

                                            /s/ Jack Goldberger
                                            JACK GOLDBERGER
                                            Florida Bar No.: 262013
                                                                                     3
Case 1:12-cr-20757-JEM Document 840 Entered on FLSD Docket 04/09/2020 Page 4 of 5




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                      Case No.: 12-20757-CR-MARTINEZ


  UNITED STATES OF AMERICA,

        Plaintiff,

  vs.

  KAREN KALLEN-ZURY,

         Defendant.
                                  /

                                  SERVICE LIST

   DANIEL L. RODRIGUEZ                        WILFREDO A. FERRER
   CA Bar No.: 170229                         U.S. ATTORNEY’S OFFICE
   LAW OFFICES OF DANIEL L.                   99 N.E. 4th Street, Suite 530
   RODRIGUEZ                                  Miami, FL 33132
   2173 Salk Avenue, Suite 250
   Carlsbad, CA 92008
   Ph: 619-922-3763
   Fax: 866-294-9121
   drodlaw@me.com
   Counsel for Daisy Miller

   AMBER DONNER                               ROBERT ZINK
   CHRIS GAINOR                               US DEPARTMENT OF
   GAINOR & DONNER                            JUSTICE
   799 Brickell Plaza                         Criminal Division, Fraud Section
   Suite 606                                  1400 New York Ave NW FL 4
   Miami, FL 33131                            Washington, DC 20005-2107
   Ph: 305-358-1064                           Ph: 202-514-0095
   Fax: 305-372-1644                          Robert.Zink@usdoj.gov
   adonner@gainorlaw.org
   Counsel for Christian Coloma
                                                                                 4
Case 1:12-cr-20757-JEM Document 840 Entered on FLSD Docket 04/09/2020 Page 5 of 5




                                                                             5
